842 F.2d 253
46 Fair Empl.Prac.Cas.  762,46 Empl. Prac. Dec. P 37,904Edward S. FURR, Plaintiff-Appellee,Lynden E. Petersen, Daniel F. O'Connell and James W. Hunt,Plaintiffs-Appellees-Cross-Appellants,Jon A. Easter, Lee W. Fowler and Marvin C. Brown,Plaintiffs-Appellants,v.AT & T TECHNOLOGIES, INC., Defendant-Appellant-Cross-Appellee.
Nos. 85-1998, 85-2008.
United States Court of Appeals,Tenth Circuit.
March 31, 1988.

OPINION ON PETITION FOR REHEARING
Before LOGAN and MOORE, Circuit Judges, and BROWN, District Judge.*
LOGAN, Circuit Judge.


1
The panel acknowledges error in its reference to the Conover report;  it did not realize that exhibit was withdrawn before the case was submitted to the jury.   See Furr v. AT & T Technologies, Inc., 824 F.2d 1537, 1543, 1547 (10th Cir.1987).  The judge, of course, was aware of the withdrawal, and the exhibit was not submitted to the jury.  In light of that withdrawal, the panel has reviewed the evidence again to determine whether it is sufficient to support the verdicts.  We have concluded that the evidence is sufficient on both liability and the willfulness findings.  Much of that evidence is recited in the panel opinion.  Therefore, the panel has voted unanimously to deny AT & T Technologies, Inc., petition for rehearing.



*
 The Honorable Wesley E. Brown, Senior United States District Judge for the District of Kansas, sitting by designation